Citation Nr: 0012053	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for herpes.

5.  Entitlement to service connection for ear damage.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a hernia.

9.  Entitlement to service connection for a prostate 
disorder.

10.  The propriety of the initial 10 percent rating for 
degenerative joint disease (DJD) of the cervical spine.

11.  The propriety of the initial 10 percent rating for DJD 
of the thoracic spine.

12.  The propriety of the initial 10 percent rating for DJD 
of the lumbar spine.

13.  The propriety of the initial 10 percent rating for a 
left knee disorder.

14.  The propriety of the initial 10 percent rating for a 
right knee disorder.

15.  The propriety of the initial noncompensable rating for 
hemochromatosis with hand and wrist involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran's military service extended from November 1975 to 
March 1981 and from May 1981 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision which 
granted service connection for degenerative joint disease of 
the cervical spine, thoracic spine and lumbar spine, a right 
knee disorder and left knee disorder, each rated 10 percent 
disabling, and hemochromatosis, with involvement of the hands 
and wrists, rated noncompensably disabling.  Service 
connection was denied for tinnitus, a bilateral hip disorder, 
sinusitis, herpes, ear damage, a lung disorder, a skin 
disorder, a hernia and a prostate disorder.  The veteran 
specifically appealed the above determinations, with the 
possible exception of the rating assigned for degenerative 
joint disease of the cervical spine, by notice of 
disagreement (NOD) in May 1998.  In any event, the RO issued 
a statement of the case which also covered evaluation of 
degenerative joint disease of the cervical spine, possibly 
because it construed the veteran's complaint about pain in 
his neck as also expressing disagreement with the rating for 
arthritis of the cervical spine.  The veteran and his 
representative thereafter appealed all 15 issues noted in 
this decision.

The May 1997 rating decision also granted service connection 
for gastroesophageal reflux disease, allergic rhinitis, 
degenerative joint disease of the right shoulder, and 
degenerative joint disease of the left shoulder, each rated 
noncompensably disabling, and denied service connection for 
hearing loss, and a disorder associated with asbestos and 
radiation exposure.  However, the veteran did not appeal the 
determination on any of these issues and they are not before 
the Board for appellate consideration at this time.


REMAND

By statement of January 1999, the veteran's representative 
indicated that the veteran wanted to have a hearing at the 
RO.  Thereafter, the veteran was scheduled for a hearing on 
March 18, 1999.  Prior to that date, the veteran requested 
that the hearing be rescheduled after May 1, 1999; the 
veteran's hearing was rescheduled for October 6, 1999.  Prior 
to the date of the October hearing, the veteran requested a 
postponement to allow him to further develop his case.  The 
veteran was rescheduled for a hearing on January 20, 2000.  
Prior to the January 2000 hearing, the veteran submitted a 
letter in which he indicated that his employer had relocated 
him out of state until June 2000; the veteran requested that 
his hearing be rescheduled for sometime after June 2000 when 
he would again be in the state of Virginia.  In response to 
the veteran's January 2000 correspondence, a deferred rating 
decision in the claims folder notes an intention by the RO to 
diary the claims file for July 6, 2000 to reschedule the 
veteran's hearing because he would be out of the state until 
June 2000.  A subsequent memo in the claims folder noted that 
the veteran had canceled three previous hearings and would be 
working in South Carolina until June 2000.  The note 
erroneously stated that the veteran had not originally 
requested a hearing.  Apparently, personnel at the RO spoke 
with the veteran's representative to ascertain whether the 
veteran desired a hearing in South Carolina where he was 
currently working, or whether he wanted his case sent 
directly to the Board without a hearing.  A handwritten note 
on the back of the memorandum, indicated to be a reply from 
the veteran's representative, noted that the veteran wanted 
to have a hearing at the Roanoke RO.

Despite the fact that they were aware the veteran would be 
out of the state until June 2000, the RO subsequently 
scheduled the veteran for a hearing in March 2000.  
Obviously, the veteran did not appear for the March 2000 
hearing.

Based on the foregoing, and to ensure due process of law, the 
case is REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity after June 2000 
when the veteran returns to the state of 
Virginia, a hearing for the appellant and 
any witnesses before a hearing officer at 
the RO in Roanoke, Virginia.

The RO should then review the record and the claims should be 
re-adjudicated.  If the determination remains adverse to the 
veteran, he and his representative should be provided with a 
supplemental statement of the case and given the opportunity 
to respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


